Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 12/28/21, with respect to Non-Final Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
Claim Status
3.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kowshik (US 2016/0067450) in view of Berner et al. (US 2011/0148442). (“Berner”).
6.	Regarding claim 1, Kowshik teaches An articulatable instrument comprising: an elongate shaft [Figures 1-3, an elongate shaft 202 is shown]; one or more electrically conductive pull that runs a length of the elongate shaft [Figures 1-3, electrically conductive pull wires 225 is shown that runs a length of the elongate shaft]; and a sensing circuitry [Figures 1-3, see circuit 204].
Kowshik does not explicitly teach sensing circuitry configured to measure electrical resistance of the one or more pull wires.
However, Berner teaches sensing circuitry configured to measure electrical resistance of the one or more pull wires [Figure 2, Abstract teaches measuring electrical resistance of the pull wire 21].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Kowshik with Berner. Doing so would allow Kowshik to comprise a circuit to measure electrical resistance of the pull wire which would help protect the instrument against breakage. 
7.	Regarding claim 2, Kowshik teaches further comprising an electrically conductive member extending along the length of the elongate shaft, the electrically conductive member being electrically coupled to the one or more electrically conductive pull wires [Figures 1-3, an electrically conductive member is shown].
8.	Regarding claim 3, Kowshik teaches wherein the electrically conductive member comprises a conductive wire [Figures 1-3, the electrically conductive member comprises a conductive wire].
9.	Regarding claim 14, Kowshik teaches A method of monitoring an articulatable medical instrument, the method comprising: (measuring an electrical resistance of) a pull wire associated with an  elongate shaft of an articulable medical instrument [Figures 1-3, a pull wire 225 associated with an elongate shaft 202 is taught]; and in response to the change in tension of the pull wire, automatically tensioning the pull wire [Figures 1-3, change in tension of the pull wire 225 is taught].
Kowshik does not explicitly teach measuring an electrical resistance of a pull wire; determining a change in tension of the pull wire based on the measured electrical resistance.
However, Berner teaches measuring an electrical resistance of a pull wire; determining a change in tension of the pull wire based on the measured electrical resistance [Figures 1-3, Abstract teaches measuring electrical resistance of the pull wire 21 and determining a change in tension of the pull wire].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Kowshik with Berner. Doing so would allow Kowshik to comprise a circuit to measure electrical resistance of the pull wire which would help protect the instrument against breakage. 
10.	Regarding claim 15, Kowshik teaches said automatically tensioning the pull wire is performed using a robotic driver mechanically coupled to the medical instrument [Figures 1-3, tensioning the pull wire is performed using a robotic driver 204].
11.	Regarding claim 16, Kowshik teaches wherein said determining the change in tension is performed using  sensing circuitry embodied in at least one of the medical instrument or the robotic driver [Figures 1-3, sensing circuit is embodied in the robotic driver 204].
Allowable Subject Matter
12.	Claims 4-13, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868